Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on August 5, 2022, in which claims 1-4, 6, 7, 9-11, and 13-16 are currently amended. Claims 8, 12, and 17 are canceled. Claims 21-23 are newly added.  Claims 1-7, 9-11, 13-16, and 18-23 are currently pending.

Response to Arguments
The rejections to claims 1 and 10 under 35 U.S.C. § 112(f) are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.
Applicant’s arguments with respect to rejection of claims 1-20 under 35 U.S.C. 103 based on amendment have been considered. 
With respect to Applicant’s arguments that the primary reference Astaras is not directed towards an oscillatory-based network, Examiner respectfully disagrees.  Applicant’s arguments regarding the differences between the oscillatory neurons in Astaras and those in the claimed invention are seen as being entirely derived from the specification and not the claim language itself.  Astaras explicitly teaches oscillatory-based neuromorphic circuit nodes, and driving activity by updating feedforward weights based on relative phases of voltage signals (see p. 25 §2.31 and p.34-36 §2.51 further detailed below) and Examiner asserts that it would be very reasonable to interpret the disclosure of Astaras as teaching an oscillatory-based artificial neural network.
This and the remaining arguments are, however, moot in view of a new ground of rejection set forth below which has been necessitated by the amendments.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-7, 10-11, 13-14, 16, and 18-23 are rejected under U.S.C. §103 as being unpatentable over the combination of Astaras ("Pulse-stream binary stochastic hardware for neural computation: the Helmholtz Machine", 2004) and Wang (“Study of Memristor-based Oscillatory Neural Networks using PPV modeling”, 2015)

	 Regarding claim 1, Astaras teaches  A neuromorphic circuit learning network, comprising: a plurality of neuromorphic circuit nodes, each oscillatory-based neuromorphic circuit node including a recognition neuron unit and a generative neuron unit;(FIG. 5.  [p. 23-24] "Auto-encoder networks consist of two feed-forward belief networks with similar topologies which process data in opposite directions as shown in the diagram of fig. 4 below. The recognition network processes information in the bottom-up direction, extracting higher-order causal relationships inherent in the input data. In a separate and subsequent phase of processing, the generative network processes information in the opposite direction, regenerating ‘fantasy’ data at the inputs." The two belief networks are explicitly similar in topology, therefore mapping each node to two networks is interpreted as synonymous with representing  duplicate nodes separately mapped to one of the two networks.)
	a plurality of neuromorphic circuit feedforward couplings between the recognition neuron units in the oscillatory-based neuromorphic circuit nodes;(FIG. 5 Recognition Network, connection A.  See also FIG. 13 for hardware implementation.)
	a plurality of neuromorphic circuit feedback couplings ([Abstract] "All circuit design was modular and scaleable, with particular attention given to silicon area utilization and power consumption. The neuron outputs the calculated probability as a mark-to-period modulated stream of pulses, which is then randomly sampled to determine the next state for the neuron. Implementation issues are discussed, such as a tendency for the probabilistic oscillators inside each neuron to phase-lock or become unstable at higher frequencies" Astaras explicitly teaches oscillatory based neuromorphic circuit feedback couplings.)
	between the generative neuron units in the oscillatory-based neuromorphic circuit nodes; and(FIG. 5 Generative Network, connection C.  See also FIG. 13 for hardware implementation.)
	a controller configured, in a first mode, to: drive activity among the recognition neuron units through the neuromorphic circuit feedforward couplings; and([p. 25 §2.3.1] "The HM employs two superimposed feed-forward networks and consequently uses two sets of weights, from here on referred to as the recognition weights and the generative weights. The formula for updating both sets of weights is the simple delta rule" [p. 26 §2.3.1] "the recognition and generative networks provide training targets for each other’s neuronal states in subsequent training phases" Helmholtz machine interpreted as controller.)
	and train the generative neuron units for learning through the neuromorphic circuit feedback couplings based on the activity among the recognition neuron units([p. 25 §2.3.1] "The HM employs two superimposed feed-forward networks and consequently uses two sets of weights, from here on referred to as the recognition weights and the generative weights. The formula for updating both sets of weights is the simple delta rule" [p. 26 §2.3.1] "the recognition and generative networks provide training targets for each other’s neuronal states in subsequent training phases").
	However, Astaras does not explicitly teach wherein a neuromorphic circuit feedforward couplinq comprises a pair of memristors coupled between a pair of recognition neuron units, 
	wherein a resistance of the pair of memristors is modified based upon a relative phase of oscillatinq waveform outputs of the pair of recognition neuron units
	wherein a neuromorphic circuit feedback coupling comprises a pair of memristors coupled between a pair of generative neuron units, 
	wherein a resistance of the pair of memristors is modified based upon a relative phase of oscillating waveform outputs of the pair of generative neuron units
	wherein feedback memristive weights in the neuromorphic circuit feedback couplings are modified by changing neuromorphic circuit node relative phases of oscillating voltage signals across the feedback memristive weights..

	Wang, in the same field of endeavor, teaches wherein a neuromorphic circuit feedforward couplinq comprises a pair of memristors coupled between a pair of [recognition] neuron units, ([p. 4 §IV] "We will construct the coupler circuit between oscillators and then simulate the two coupled memristor-based oscillators, since they are the basic blocks of ONN" Wang teaches that the neurons are represented by oscillators such that the memristors shown in Wang are interpreted as being between two neuron units.)
	wherein a resistance of the pair of memristors is modified based upon a relative phase of oscillatinq waveform outputs of the pair of recognition neuron units([p. 2 §IIB] "An oscillator circuit based on the NDR of the memristor is illustrated in Fig.2. When memristor is in OFF state, the capacitor Cp is charged through Rs; Once the voltage of Cp is large enough, the memristor turns on, entering the NDR zone with voltage drop and current increase, Cp then gets discharged. The repeat of the charge/discharge forms the oscillation" [p. 3 §III] "In the ONN, what interests us most is the phase of the oscillator and its phase response to the injection signal. PPV (Perturbation Projection Vector) are means that quantitatively describe phase sensitivity of an oscillator" Entering NDR zone interpreted as synonymous with modifying the memristor resistance.  Injection signal interpreted as being based on a relative phase of oscillating waveform outputs of the pair of neuron units.)
	wherein a neuromorphic circuit feedback coupling comprises a pair of memristors coupled between a pair of [generative] neuron units, ([p. 4 §IV] "We will construct the coupler circuit between oscillators and then simulate the two coupled memristor-based oscillators, since they are the basic blocks of ONN" Wang teaches that the neurons are represented by oscillators such that the memristors shown in Wang are interpreted as being between two neuron units.)
	wherein a resistance of the pair of memristors is modified based upon a relative phase of oscillating waveform outputs of the pair of [generative] neuron units([p. 2 §IIB] "An oscillator circuit based on the NDR of the memristor is illustrated in Fig.2. When memristor is in OFF state, the capacitor Cp is charged through Rs; Once the voltage of Cp is large enough, the memristor turns on, entering the NDR zone with voltage drop and current increase, Cp then gets discharged. The repeat of the charge/discharge forms the oscillation" [p. 3 §III] "In the ONN, what interests us most is the phase of the oscillator and its phase response to the injection signal. PPV (Perturbation Projection Vector) are means that quantitatively describe phase sensitivity of an oscillator" Entering NDR zone interpreted as synonymous with modifying the memristor resistance.  Injection signal interpreted as being based on a relative phase of oscillating waveform outputs of the pair of neuron units.)
	wherein feedback memristive weights in the neuromorphic circuit feedback couplings are modified by changing neuromorphic circuit node relative phases of oscillating voltage signals across the feedback memristive weights.([p. 7 §V] "𝐼𝑛𝑗 = 𝑠𝑛𝑗 ∙ 𝐼0 and 𝑠𝑛𝑗 is the coupling strength...The degree of match is determined by its internal dynamics. For oscillatory neural networks, patterns are stored in the attractor basins of the system’s energy function, formed by adjusting the coupling strength weights between oscillators" neuromorphic circuit node relative phase interpreted as synonymous with coupling strength.  Injecting a larger value for I0 will magnify or change the coupling strength/relative phase.  Coupling strength is synonymous with weight in the oscillatory neural network of Wang.).

	Astaras as well as Wang are directed towards neuromorphic circuits for artificial neural networks.  Therefore, Astaras as well as Wang are analogous art in the same field of endeavor.  It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Astaras with the teachings of Wang by substituting the neuromorphic neurons and synapses in Astaras with those in Wang to generate the Helmholtz machine.  Wang teaches that a particular advantage of oscillatory neural networks is their pattern recognition ability due to global synchronization and further teaches as motivation for combination ([Abstract] "Here we propose a highly efficient method to abstract the phase sensitivity characteristic of the memristor-based oscillator, i.e., its PPV (Perturbation Projection Vector), which allows reducing considerably the complexity of ONN simulation, and speeding up the simulation more than 2000 times.  Our study also reveals the impact of the circuit parameters on the pattern recognition accuracy and the robustness against the frequency mismatch").  This motivation for combination also applies to the remaining claims which depend on this combination.

	 Regarding claim 2, the combination of Astaras, and Wang teaches The neuromorphic circuit learning network according to claim 1, wherein the activity is encoded as an amplitude of an oscillating voltage signal(Wang [p. 4 §III] "PRC varies with the amplitude of perturbation, so it’s not unique. The calculation of PRC is easy with transient simulation [9]. Inspired by this, we abstract the PRC by injecting a series of pulse current into the terminal of the oscillator, then measure the phase shift after 20 oscillation periods").
	
	 Regarding claim 3, the combination of Astaras, and Wang teaches The neuromorphic circuit learning network according to claim 2, wherein the controller is further configured, in a second mode, to: drive activity among the generative neuron units through the neuromorphic circuit feedback couplings; and(Astaras [p. 25 §2.3.1] "The HM employs two superimposed feed-forward networks and consequently uses two sets of weights, from here on referred to as the recognition weights and the generative weights. The formula for updating both sets of weights is the simple delta rule" [p. 26 §2.3.1] "the recognition and generative networks provide training targets for each other’s neuronal states in subsequent training phases" Helmholtz machine interpreted as controller.  Subsequent training phase interpreted as synonymous with second mode.)
	train the recognition neuron units for learning through the neuromorphic circuit feedforward couplings.(Astaras [p. 25 §2.3.1] "The HM employs two superimposed feed-forward networks and consequently uses two sets of weights, from here on referred to as the recognition weights and the generative weights. The formula for updating both sets of weights is the simple delta rule" [p. 26 §2.3.1] "the recognition and generative networks provide training targets for each other’s neuronal states in subsequent training phases").
	
	 Regarding claim 4, the combination of Astaras, and Wang teaches The neuromorphic circuit learning network according to claim 3, wherein the controller is further configured, in the second mode, to train the recognition neuron units for learning based on the activity among the generative neuron units.(Astaras [p. 25 §2.3.1] "The HM employs two superimposed feed-forward networks and consequently uses two sets of weights, from here on referred to as the recognition weights and the generative weights. The formula for updating both sets of weights is the simple delta rule" [p. 26 §2.3.1] "the recognition and generative networks provide training targets for each other’s neuronal states in subsequent training phases" Helmholtz machine interpreted as controller.  Subsequent training phase interpreted as synonymous with second mode.)
	wherein feedforward memristive weights in the neuromorphic circuit feedforward couplings are modified by changing the neuromorphic circuit node relative phases of oscillating voltage signals across the feedforward memristive weights.(Wang [p. 7 §V] "𝐼𝑛𝑗 = 𝑠𝑛𝑗 ∙ 𝐼0 and 𝑠𝑛𝑗 is the coupling strength...The degree of match is determined by its internal dynamics. For oscillatory neural networks, patterns are stored in the attractor basins of the system’s energy function, formed by adjusting the coupling strength weights between oscillators" neuromorphic circuit node relative phase interpreted as synonymous with coupling strength.  Injecting a larger value for I0 will magnify or change the coupling strength/relative phase.  Coupling strength is synonymous with weight in the oscillatory neural network of Wang.).
	
	 Regarding claim 5, the combination of Astaras, and Wang teaches The neuromorphic circuit learning network according to claim 1, wherein: the plurality of neuromorphic circuit nodes form a number of layers in the neuromorphic circuit learning network; and(Astaras FIG. 3 "Topology of a 2x2x2 Sigmoid Belief Network. Binary state neurons are organised in layers with parental dependency from the bottom upwards, linked with unidirectional weighted interconnections and no feedback. Bias input is supplied by always-on dummy neurons via trainable synapses")
	in the first mode, a training example is shown to a lowest layer in the neuromorphic circuit learning network.(Astaras [p. 27] "Steps A and B constitute the wake stage of the training algorithm...Incoming data is presented to the recognition software and analysed during the bottom-up pass (step A)").
	
	 Regarding claim 6, the combination of Astaras, and Wang teaches The neuromorphic circuit learning network according to claim 2, wherein: the plurality of neuromorphic circuit nodes form a number of layers in the neuromorphic circuit learning network; and(Astaras FIG. 3 "Topology of a 2x2x2 Sigmoid Belief Network. Binary state neurons are organised in layers with parental dependency from the bottom upwards, linked with unidirectional weighted interconnections and no feedback. Bias input is supplied by always-on dummy neurons via trainable synapses")
	in a second mode, a random vector is shown to a highest layer in the neuromorphic circuit learning network.(Astaras [p. 27] "Steps C and D constitute the sleep stage during which the network generates a dream-like fantasy vector (step C) and adjusts its recognition weights (step D)...By analogy, the generative network produces artificial images during its top-down generative pass (step C).").
	
	 Regarding claim 7, the combination of Astaras, and Wang teaches The neuromorphic circuit learning network according to claim 2, wherein the controller is further configured to train feedback weights for operation as an autoencoder.(Astaras [p. 28] "By modifying the recognition weights (step D) in such a way as to increase the probability of the recognition network providing the correct ‘explanations’ to generated fantasy data, we are also improving the quality of the target states for training the generative weights (step B).").
	
	Regarding claims 10-11 and 13, claim 10 is substantially similar to claim 2, and claims 11 and 13 are substantially similar to claim 3.  Therefore, the rejections applied to claims 2-3 also apply to claims 10-11 and 13. 

	 Regarding claim 14, the combination of Astaras, and Wang teaches The neuromorphic circuit learning network according to claim 10, wherein at least one of the plurality of neuromorphic circuit feedforward couplings or at least one of the plurality of neuromorphic circuit feedforward couplings comprises at least one memristor.(Wang [p. 4 §IV] "We will construct the coupler circuit between oscillators and then simulate the two coupled memristor-based oscillators, since they are the basic blocks of ONN").
	
	 Regarding claim 16, the combination of Astaras, and Wang teaches same as claim 2(Astaras same as claim 2).
	
	 Regarding claim 18, the combination of Astaras, and Wang teaches same as claim 3(Astaras same as claim 3).
	
	 Regarding claim 19, the combination of Astaras, and Wang teaches The method of training a neuromorphic circuit learning network according to claim 16, wherein: the plurality of neuromorphic circuit nodes form a number of layers in the neuromorphic circuit learning network; and(Astaras FIG. 3 "Topology of a 2x2x2 Sigmoid Belief Network. Binary state neurons are organised in layers with parental dependency from the bottom upwards, linked with unidirectional weighted interconnections and no feedback. Bias input is supplied by always-on dummy neurons via trainable synapses")
	the method further comprises showing a training example to a lowest layer in the neuromorphic circuit learning network in the first mode.(Astaras [p. 27] "Steps A and B constitute the wake stage of the training algorithm...Incoming data is presented to the recognition software and analysed during the bottom-up pass (step A)").
	
	 Regarding claim 20, the combination of Astaras, and Wang teaches The method of training a neuromorphic circuit learning network according to claim 18, wherein: the plurality of neuromorphic circuit nodes form a number of layers in the neuromorphic circuit learning network; and(Astaras FIG. 3 "Topology of a 2x2x2 Sigmoid Belief Network. Binary state neurons are organised in layers with parental dependency from the bottom upwards, linked with unidirectional weighted interconnections and no feedback. Bias input is supplied by always-on dummy neurons via trainable synapses")
	the method further comprises showing a random vector to a highest layer in the neuromorphic circuit learning network in the second mode.(Astaras [p. 27] "Steps C and D constitute the sleep stage during which the network generates a dream-like fantasy vector (step C) and adjusts its recognition weights (step D)...By analogy, the generative network produces artificial images during its top-down generative pass (step C)." dream-like fantasy vector interpreted as synonymous with random vector.).
	
	 Regarding claim 21, the combination of Astaras, and Wang teaches The neuromorphic circuit learning network according to claim 1, wherein the oscillating voltage signals are sine wave signals.(Wang [p. 8 §VI] "We construct 2 groups of ONN. Group A: oscillators with sawtooth outputs (Fig.4 (a)). Group B: oscillators with sinusoidal outputs (in Fig.4(b)).").
	
	 Regarding claim 22, claim 22 is substantially similar to claim 21.  Therefore, the rejection applied to claim 21 also applies to claim 22.
	
	 Regarding claim 23, claim 23 is directed towards the method performed by the system of claim 2.  Therefore, the rejection applied to claim 2 also applies to claim 23.
	
	Claims 9 and 15 are rejected under U.S.C. §103 as being unpatentable over the combination of Astaras and Wang and SAÏGHI (US 2016/0004960 A1).

	 Regarding claim 9, the combination of Astaras, and Wang teaches The neuromorphic circuit learning network according to claim 1.
	However, the combination of Astaras, and Wang doesn't explicitly teach at least one of the plurality of neuromorphic circuit feedforward couplings or at least one of the plurality of neuromorphic circuit feedforward couplings comprises: a long-term potentiation (LTP) memristor arranged in parallel with a long-term depression (LTD) memristor; and
	a difference amplifier that generates a difference signal based on a difference between output signals from the LTP memristor and the LTD memristor..

	SAÏGHI, in the same field of endeavor, teaches at least one of the plurality of neuromorphic circuit feedforward couplings or at least one of the plurality of neuromorphic circuit feedforward couplings comprises: a long-term potentiation (LTP) memristor arranged in parallel with a long-term depression (LTD) memristor; and ([¶0055] "the memristor or at least one of the memristors is connected between an input of the current conveyor or of at least one of the current conveyors, and the output of the neuron or of at least one of the neurons;" [¶0056] "the unit comprises at least two memristors, connected in parallel to one another" [¶0075] " In artificial computation networks, the plasticity which depends on the timing of the spikes, also called spike-timing dependent plasticity (STDP), is commonly used... When this interval is positive, the long-term potentiation (LTP) phenomenology increases the weight of the synapse, and when it is negative, the long-term depression (LTD) mechanism decreases the weight thereof.")
	a difference amplifier that generates a difference signal based on a difference between output signals from the LTP memristor and the LTD memristor.([¶0074] " By virtue of their properties, the difference between the two instants of the plasticity dependent on the timing of the spikes is converted into a potential difference Vmemristor, namely the potential difference at the terminals of the memristor.").

Astaras, Wang, and Saighi are all directed towards training a spiking neural network.  It would have been obvious to one of ordinary skill in the art to combine the combination of Astaras and Wang with those of SAÏGHI by ensuring the system comprises at least one memristor.  While Wang explicitly teaches using memristors in the system, Wang does not explicitly require at least one memristor.  The combination is obvious since by doing so would create high performance computation accelerators capable of performing heavy and complex tasks. Saighi teaches as motivation ([¶0010] “To try to mitigate these drawbacks, the idea of using the new component called memristor, updated to this name in 2008, has been devised”).

	 Regarding claim 15, claim 15 is substantially similar to claim 9.  Therefore, the rejection applied to claim 9 also applies to claim 15.
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fang (“HIERARCHICAL ASSOCIATIVE MEMORY BASED ON 
OSCILLATORY NERUAL NETWORK”, 2010) is directed towards a memristor based oscillatory neural network and Sharma (“Phase Coupling and Control of Oxide-Based Oscillators for Neuromorphic Computing”, 2015) is directed towards a phase coupled oscillatory neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124